Exhibit 10.13

 

DASEKE, INC.
2017 OMNIBUS INCENTIVE PLAN

 

Section 1.                             Purpose.  The purpose of this
Daseke, Inc. 2017 Omnibus Incentive Plan is to promote the interests of
Daseke, Inc. and its stockholders by (a) attracting and retaining employees and
directors of, and certain consultants to, the Company and its Affiliates;
(b) motivating such individuals by means of performance-related incentives to
achieve longer-range performance goals; and/or (c) enabling such individuals to
participate in the long-term growth and financial success of the Company.

 

Section 2.                             Definitions.  As used in the Plan, the
following terms shall have the meanings set forth below:

 

“Affiliate” shall mean any entity (i) that, directly or indirectly, is
controlled by, controls or is under common control with, the Company or (ii) in
which the Company has a significant equity interest, in either case as
determined by the Committee.

 

“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Performance Award, Other Stock-Based Award or
Performance Compensation Award made or granted from time to time hereunder.

 

“Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant.  An Award Agreement may be in an
electronic medium, may be limited to notation on the books and records of the
Company and, unless otherwise determined by the Committee, need not be signed by
a representative of the Company.

 

“Board” shall mean the Board of Directors of the Company.

 

“Cause” as a reason for a Participant’s termination of employment or service
shall have the meaning assigned such term in the employment, severance or
similar agreement, if any, between the Participant and the Company or an
Affiliate.  If the Participant is not a party to an employment, severance or
similar agreement with the Company or an Affiliate in which such term is
defined, then unless otherwise defined in the applicable Award Agreement,
“Cause” shall mean (i) persistent neglect or negligence in the performance of
the Participant’s duties; (ii) conviction (including pleas of guilty or no
contest) for any act of fraud, misappropriation or embezzlement, or for any
criminal offense related to the Company, any of its subsidiaries or the
Participant’s service; (iii) any deliberate and material breach of fiduciary
duty to the Company or its subsidiaries, or any other conduct that leads to the
material damage or prejudice of the Company or any of its subsidiaries; or
(iv) a material breach of a policy of the Company or its subsidiaries, such as
the Company’s code of conduct.

 

“Change in Control” shall mean the occurrence of any of the following events:

 

(a)                                 the acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than 50% of the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
members of the Board

 

1

--------------------------------------------------------------------------------


 

(the “Voting Power”) at such time; provided that the following acquisitions
shall not constitute a Change in Control: (i) any such acquisition directly from
the Company; (ii) any such acquisition by the Company; (iii) any such
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries; or (iv) any such
acquisition pursuant to a transaction that complies with clauses (i), (ii) and
(iii) of paragraph (c) below; or

 

(b)                                 individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason (other than
death or disability) to constitute at least a majority of the Board; provided,
that any individual becoming a director subsequent to the Effective Date, whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of the directors then comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
shall be considered as though such individual was a member of the Incumbent
Board, but excluding for this purpose, any such individual whose initial
assumption of office occurs as a result of or in connection with an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or

 

(c)                                  consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless following
such Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners of the Voting Power immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
50% of, respectively, the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or substantially
all of the Company’s assets either directly or through one or more subsidiaries)
in substantially the same proportions relative to each other as their ownership
immediately prior to such Business Combination of the securities representing
the Voting Power, (ii) no Person (excluding any entity resulting from such
Business Combination or any employee benefit plan (or related trust) sponsored
or maintained by the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (iii) at
least a majority of the members of the board of directors of the entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or the action of the Board
providing for such Business Combination; or

 

(d)                                 approval by the stockholders of the Company
of a complete liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award which provides for the deferral of compensation
that is subject to Section 409A of the Code, then, to the extent required to
avoid the imposition of additional taxes under Section 409A of the Code, the
transaction or event described in paragraph (a), (b), (c) or (d) above, with

 

2

--------------------------------------------------------------------------------


 

respect to such Award, shall only constitute a Change in Control for purposes of
the payment timing of such Award if such transaction also constitutes a “change
in control event,” as defined in Treasury Regulation §1.409A-3(i)(5).

 

“Change in Control Price” shall mean the amount determined in the following
clause (i), (ii), (iii), (iv) or (v), whichever the Committee determines is
applicable, as follows: (i) the price per share offered to holders of Shares in
any merger or consolidation, (ii) the per share Fair Market Value of the Shares
immediately before the Change in Control or other event without regard to assets
sold in the Change in Control or other event and assuming the Company has
received the consideration paid for the assets in the case of a sale of the
assets, (iii) the amount distributed per Share in a dissolution transaction,
(iv) the price per share offered to holders of Shares in any tender offer or
exchange offer whereby a Change in Control or other event takes place, or (v) if
such Change in Control or other event occurs other than pursuant to a
transaction described in the foregoing clauses (i), (ii), (iii) or (iv), the
value per share of the Shares that may otherwise be obtained with respect to
such Awards or to which such Awards track, as determined by the Committee as of
the date determined by the Committee to be the date of cancellation and
surrender of such Awards. In the event that the consideration offered to
stockholders of the Company in any transaction described in this paragraph or in
Section 13 consists of anything other than cash, the Committee shall determine
the fair cash equivalent of the portion of the consideration offered which is
other than cash and such determination shall be binding on all affected
Participants to the extent applicable to Awards held by such Participants.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Committee “ shall mean the Compensation Committee of the Board (or its
successor(s)), or any other committee of the Board designated by the Board to
administer the Plan and composed of not less than two directors, each of whom is
intended to be a “Non-Employee Director” (within the meaning of Rule 16b-3) and
an “outside director” (within the meaning of Section 162(m) of the Code) to the
extent Rule 16b-3 and Section 162(m) of the Code, respectively, are applicable
to the Company and the Plan.

 

“Company” shall mean Daseke Inc. together with any successor thereto.

 

“Consultant” shall mean any person, but not including an employee or
non-employee Director, who is engaged by the Company or any Affiliate of the
Company to render services and is compensated for such services.

 

“Disability” shall mean a physical or mental disability or infirmity that
prevents the performance by the Participant of his or her duties lasting (or
likely to last, based on competent medical evidence presented to the Company)
for a continuous period of six months or longer.

 

“Effective Date” shall have the definition as set forth in Section 18(a) of the
Plan.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” shall mean (i) with respect to any property other than
Shares, the fair market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee and
(ii) with respect to Shares, as of any date,

 

3

--------------------------------------------------------------------------------


 

the closing sale price (excluding any “after hours” trading) of the Shares on
the date of grant or the date of calculation, as the case may be, on the stock
exchange or over the counter market on which the Shares are principally trading
on such date (or on the last preceding trading date if Shares were not traded on
such date) if the Shares are readily tradable on a national securities exchange
or other market system, and if the Shares are not readily tradable, Fair Market
Value shall mean the amount determined in good faith by the Committee as the
fair market value of the Shares.

 

“Incentive Stock Option” shall mean a right to purchase Shares from the Company
that is granted under Section 6 of the Plan and that is designated as an
“incentive stock option” and is intended to meet the requirements of Section 422
of the Code or any successor provision thereto.  Incentive Stock Options may be
granted only to Participants who meet the definition of “employees” under
Section 3401(c) of the Code.

 

“Involuntary Termination” shall mean termination by the Company of a
Participant’s employment or service by the Company without Cause.  For avoidance
of doubt, an Involuntary Termination shall not include a termination of the
Participant’s employment or service by the Company for Cause or due to the
Participant’s death, Disability or voluntary resignation.

 

“Negative Discretion” shall mean the discretion authorized by the Plan to be
applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award; provided, that the exercise of such discretion would not
cause the Performance Compensation Award to fail to qualify as
“performance-based compensation” under Section 162(m) of the Code.  By way of
example and not by way of limitation, in no event shall any discretionary
authority granted to the Committee by the Plan including, but not limited to,
Negative Discretion, be used to (a) grant or provide payment in respect of
Performance Compensation Awards for a Performance Period if the Performance
Goals for such Performance Period have not been attained or (b) increase a
Performance Compensation Award above the maximum amount payable under
Section 4(a), Section 11(d)(ii) and/or Section 11(e) of the Plan.

 

“Non-Qualified Stock Option” shall mean a right to purchase Shares from the
Company that is granted under Section 6 of the Plan and that is not intended to
be an Incentive Stock Option or does not meet the requirements of Section 422 of
the Code or any successor provision thereto.

 

“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option.

 

“Other Stock-Based Award” shall mean any right granted under Section 10 of the
Plan.

 

“Participant” shall mean any employee of, or Consultant to, the Company or its
Affiliates, or non-employee director who is a member of the Board or the board
of directors of an Affiliate, eligible for an Award under Section 5 of the Plan
and selected by the Committee, or its designee, to receive an Award under the
Plan.

 

“Performance Award” shall mean any right granted under Section 9 of the Plan.

 

“Performance Compensation Award” shall mean any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 11 of the
Plan.

 

4

--------------------------------------------------------------------------------


 

“Performance Criteria” shall mean the measurable criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goal(s) for
a Performance Period with respect to certain performance-based Awards under the
Plan, including, but not limited to, Performance Compensation Awards. 
Performance Criteria may be described in terms of Company-wide objectives or
objectives that are related to the performance of the individual Participant or
of one or more of the subsidiaries, divisions, departments, regions, functions
or other organizational units within the Company or its Affiliates.  The
Performance Criteria may be made relative to the performance of other companies
or subsidiaries, divisions, departments, regions, functions or other
organizational units within such other companies, and may be made relative to an
index or one or more of the performance criteria themselves.  The Committee may
grant performance-based Awards subject to Performance Criteria that are either
Performance Compensation Awards or are not Performance Compensation Awards.  The
Performance Criteria that will be used to establish the Performance Goal(s) for
Performance Compensation Awards shall be based on one or more, or a combination
of, the following:  (i) return on net assets; (ii) pretax income before
allocation of corporate overhead and bonus; (iii) budget; (iv) net income;
(v) return on stockholders’ equity; (vi) return on assets; (vii) return on
capital; (viii) revenue; (ix) profit margin; (x) earnings per Share; (xi) net
earnings; (xii) operating earnings; (xiii) free cash flow; (xiv) attainment of
strategic goals relating to mergers and acquisitions; (xv) appreciation in
and/or maintenance of the price of the Shares or any other publicly-traded
securities of the Company; (xvi) market share; (xvii) gross profits;
(xviii) earnings before interest and taxes; (xix) earnings before interest,
taxes, depreciation and amortization; (xx) operating expenses; (xxi) capital
expenses; (xxii) enterprise value; (xxiii) equity market capitalization;
(xxiv) economic value-added models and comparisons with various stock market
indices; (xxv) operating ratio; (xxvi) employee turnover; (xxvii) Compliance,
Safety, and Accountability (CSA) scores; or (xxviii) reductions in costs.  To
the extent required under Section 162(m) of the Code, the Committee shall,
within the first 90 days of a Performance Period, define in an objective fashion
the manner of calculating the Performance Criteria it selects to use for such
Performance Period.

 

“Performance Formula” shall mean, for a Performance Period, one or more
objective formulas applied against the relevant Performance Goal to determine,
with regard to a performance-based Award (including, but not limited to, a
Performance Compensation Award) of a particular Participant, whether all, some
portion but less than all, or none of the performance-based Award has been
earned for the Performance Period.

 

“Performance Goals” shall mean, for a Performance Period, one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria.  The Committee is authorized at any time during the
first 90 days of a Performance Period, or at any time thereafter (but only to
the extent the exercise of such authority after the first 90 days of a
Performance Period would not cause the Performance Compensation Awards granted
to any Participant for the Performance Period to fail to qualify as
“performance-based compensation” under Section 162(m) of the Code), in its sole
discretion, to adjust or modify the calculation of a Performance Goal for such
Performance Period to the extent permitted under Section 162(m) of the Code in
order to prevent the dilution or enlargement of the rights of Participants,
(a) in the event of, or in anticipation of, any unusual, infrequently occurring
or extraordinary corporate item, transaction, event or development affecting the
Company; or (b) in recognition of, or in anticipation of, any other unusual,
infrequently occurring or nonrecurring events affecting the

 

5

--------------------------------------------------------------------------------


 

Company, or the financial statements of the Company, or in response to, or in
anticipation of, changes in applicable laws, regulations, accounting principles,
or business conditions.

 

“Performance Period” shall mean the one or more periods of time of at least one
year in duration, as the Committee may select, over which the attainment of one
or more Performance Goals will be measured for the purpose of determining a
Participant’s right to and the payment of a performance-based Award, including,
but not limited to, a Performance Compensation Award.

 

“Person” shall mean any individual, corporation, partnership, association,
limited liability company, joint-stock company, trust, unincorporated
organization, government or political subdivision.

 

“Plan” shall mean this Daseke, Inc. 2017 Omnibus Incentive Plan.

 

“Restricted Stock” shall mean any Share granted under Section 8 of the Plan.

 

“Restricted Stock Unit” shall mean any unit granted under Section 8 of the Plan.

 

“Rule 16b-3” shall mean Rule 16b-3 as promulgated and interpreted by the SEC
under the Exchange Act, or any successor rule or regulation thereto as in effect
from time to time.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto, and shall include the Staff thereof.

 

“Shares” shall mean the common stock of the Company, par value $0.01 per share,
or such other securities of the Company (i) into which such common stock shall
be changed by reason of a recapitalization, merger, consolidation, split-up,
combination, exchange of shares or other similar transaction, or (ii) as may be
determined by the Committee pursuant to Section 4(b) of the Plan.

 

“Stock Appreciation Right” shall mean any right granted under Section 7 of the
Plan.

 

“Substitute Awards” shall mean any Awards granted under Section 4(c) of the
Plan.

 

Section 3.                             Administration.

 

(a)                                 The Plan shall be administered by the
Committee.  Subject to the terms of the Plan and applicable law, and in addition
to other express powers and authorizations conferred on the Committee by the
Plan, the Committee shall have full power and authority to:  (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant and designate those Awards which shall constitute Performance
Compensation Awards; (iii) determine the number of Shares to be covered by, or
with respect to which payments, rights, or other matters are to be calculated in
connection with, Awards; (iv) determine the terms and conditions of any Award;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled or exercised in cash, Shares, other securities, other Awards or other
property, or canceled, forfeited, or suspended and the method or methods by
which Awards may be settled, exercised, canceled, forfeited, or suspended;
(vi) determine whether, to what extent, and under what circumstances cash,
Shares, other securities, other Awards, other property, and

 

6

--------------------------------------------------------------------------------


 

other amounts payable with respect to an Award (subject to Section 162(m) of the
Code with respect to Performance Compensation Awards) shall be deferred either
automatically or at the election of the holder thereof or of the Committee (in
each case consistent with Section 409A of the Code); (vii) interpret, administer
or reconcile any inconsistency, correct any defect, resolve ambiguities and/or
supply any omission in the Plan, any Award Agreement, and any other instrument
or agreement relating to an Award made under the Plan; (viii) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; (ix) establish and
administer Performance Goals and certify whether, and to what extent, they have
been attained; and (x) make any other determination and take any other action
that the Committee deems necessary or desirable for the administration or
operation of the Plan.

 

(b)                                 Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award or Award Agreement shall be
within the sole discretion of the Committee, may be made at any time and shall
be final, conclusive, and binding upon all Persons, including, but not limited
to, the Company, any Affiliate, any Participant, any holder or beneficiary of
any Award, and any stockholder.

 

(c)                                  The mere fact that a Committee member shall
fail to qualify as a “Non-Employee Director” or “outside director” within the
meaning of Rule 16b-3 and Section 162(m) of the Code, respectively, shall not
invalidate any Award otherwise validly made by the Committee under the Plan. 
Notwithstanding anything in this Section 3 to the contrary, the Board, or any
other committee or sub-committee established by the Board, is hereby authorized
(in addition to any necessary action by the Committee) to grant or approve
Awards as necessary to satisfy the requirements of Section 16 of the Exchange
Act and the rules and regulations thereunder and to act in lieu of the Committee
with respect to Awards made to non-employee directors under the Plan.

 

(d)                                 No member of the Committee and no employee
of the Company shall be liable for any determination, act or failure to act
hereunder (except in circumstances involving his or her bad faith), or for any
determination, act or failure to act hereunder by any other member or employee
or by any agent to whom duties in connection with the administration of the Plan
have been delegated.  The Company shall indemnify members of the Committee and
any agent of the Committee who is an employee of the Company or an Affiliate
against any and all liabilities or expenses to which they may be subjected by
reason of any determination, act or failure to act with respect to their duties
on behalf of the Plan (except in circumstances involving such person’s bad
faith).

 

(e)                                  With respect to any Performance
Compensation Award granted to a Covered Employee (within the meaning of
Section 162 (m) of the Code) under the Plan, the Plan shall be interpreted and
construed in accordance with Section 162(m) of the Code.

 

(f)                                   The Committee may from time to time
delegate all or any part of its authority under the Plan to a subcommittee
thereof.  To the extent of any such delegation, references in the Plan to the
Committee will be deemed to be references to such subcommittee.  In addition,
subject to applicable law, the Committee may delegate to one or more officers of
the Company

 

7

--------------------------------------------------------------------------------


 

the authority to grant Awards to Participants who are not officers or directors
of the Company subject to Section 16 of the Exchange Act or Covered Employees
(within the meaning of Section 162(m) of the Code).  The Committee may employ
such legal or other counsel, consultants and agents as it may deem desirable for
the administration of the Plan and may rely upon any opinion or computation
received from any such counsel, consultant or agent.  Expenses incurred by the
Committee in the engagement of such counsel, consultant or agent shall be paid
by the Company, or the Affiliate whose employees have benefited from the Plan,
as determined by the Committee.

 

Section 4.          Shares Available for Awards.

 

(a)           Shares Available.

 

(i)            Subject to adjustment as provided in Section 4(b), the aggregate
number of Shares with respect to which Awards may be granted from time to time
under the Plan shall in the aggregate not exceed, at any time, the sum of
(A) 4,500,000 Shares, plus (B) any Shares that again become available for Awards
under the Plan in accordance with Section 4(a)(ii).  Subject to adjustment as
provided in Section 4(b), the aggregate number of Shares with respect to which
Incentive Stock Options may be granted under the Plan shall be 4,500,000
Shares.  Subject in each instance to adjustment as provided in Section 4(b), the
maximum number of Shares with respect to which Awards (including Options and
Stock Appreciation Rights) may be granted to any single Participant in any
fiscal year shall be 450,000 Shares; the maximum number of Shares which may be
paid to a Participant in the Plan in connection with the settlement of any
Award(s) designated as “Performance Compensation Awards” in respect of a single
Performance Period shall be as set forth in Section 11(e); and the maximum
number of Shares with respect to which Awards (including Options and Stock
Appreciation Rights) may be granted to any single non-employee member of the
Board in any fiscal year shall be 90,000 Shares; provided, however, that the
number of Shares granted during a single fiscal year of the Company to any
non-employee member of the Board, taken together with any cash fees paid to such
non-employee member of the Board during such fiscal year, shall not, in each
case, exceed $500,000 in total value (calculating the value of any such Shares
based on the grant date fair value of such Shares for financial reporting
purposes and excluding, for this purpose, the value of any dividend or dividend
equivalent payments paid pursuant to any Shares granted in a previous fiscal
year).

 

(ii)           Shares covered by an Award granted under the Plan shall not be
counted unless and until they are actually issued and delivered to a Participant
and, therefore, the total number of Shares available under the Plan as of a
given date shall not be reduced by Shares relating to prior Awards that (in
whole or in part) have expired or have been forfeited or cancelled, and upon
payment in cash of the benefit provided by any Award, any Shares that were
covered by such Award will be available for issue hereunder.  Notwithstanding
the foregoing, (i) the number of Shares tendered or withheld in payment of any
exercise or purchase price of an Award or taxes relating to an Award,
(ii) Shares that were subject to an Option or a Stock Appreciation Right but
were not issued or delivered as a result of the net settlement or net exercise
of such Option or Stock Appreciation Right and (iii) Shares repurchased on the
open market with the proceeds of an Option’s exercise price, will not, in each
case, be available for future Awards under the Plan.

 

8

--------------------------------------------------------------------------------


 

(b)           Adjustments.  Notwithstanding any provisions of the Plan to the
contrary, in the event that the Committee determines in its sole discretion that
any dividend or other distribution (whether in the form of cash, Shares, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, issuance
of warrants or other rights to purchase Shares or other securities of the
Company, or other corporate transaction or event affects the Shares such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the Committee may equitably adjust any or all of (i) the number of Shares
or other securities of the Company (or number and kind of other securities or
property) with respect to which Awards may be granted, (ii) the number of Shares
or other securities of the Company (or number and kind of other securities or
property) subject to outstanding Awards, and (iii) the grant or exercise price
with respect to any Award or, if deemed appropriate, make provision for a cash
payment to the holder of an outstanding Award in consideration for the
cancellation of such Award, which, in the case of Options and Stock Appreciation
Rights shall equal the excess, if any, of the Fair Market Value of the Share
subject to each such Option or Stock Appreciation Right over the per Share
exercise price or grant price of such Option or Stock Appreciation Right;
provided, that, for the avoidance of doubt, in the case of the occurrence of any
of the foregoing events that is an “equity restructuring” (within the meaning of
the Financial Accounting Standards Board Accounting Standard Codification (ASC)
Section 718, Compensation — Stock Compensation (FASB ASC 718)), the Committee
shall make an equitable adjustment to outstanding stock-based Awards to reflect
such event.  The Committee will also make or provide for such adjustments in the
numbers of Shares specified in Section 4(a)(i) (and, to the extent consistent
with Section 162(m) of the Code, Section 11(e)) of the Plan as the Committee in
its sole discretion, exercised in good faith, may determine is appropriate to
reflect any transaction or event described in this Section 4(b); provided,
however, that any such adjustment to the numbers specified in
Section 4(a)(i) (and, to the extent consistent with Section 162(m) of the Code,
Section 11(e)) will be made only if and to the extent that such adjustment would
not cause any Option intended to qualify as an Incentive Stock Option to fail to
so qualify.

 

(c)           Substitute Awards.

 

(i)            Awards may be granted under the Plan in substitution for or in
conversion of, or in connection with an assumption of, stock options, stock
appreciation rights, restricted stock, restricted stock units or other stock or
stock-based awards held by awardees of an entity engaging in an acquisition or
merger transaction with the Company or any subsidiary of the Company.  Any
conversion, substitution or assumption will be effective as of the close of the
merger or acquisition, and, to the extent applicable, will be conducted in a
manner that complies with Section 409A of the Code.

 

(ii)           In the event that an entity acquired by the Company or any
subsidiary of the Company or with which the Company or any subsidiary of the
Company merges has shares available under a pre-existing plan previously
approved by stockholders and not

 

9

--------------------------------------------------------------------------------


 

adopted in contemplation of such acquisition or merger, the shares available for
grant pursuant to the terms of such plan (as adjusted, to the extent
appropriate, to reflect such acquisition or merger) may be used for Awards made
after such acquisition or merger under the Plan; provided, however, that Awards
using such available shares may not be made after the date awards or grants
could not have been made under the terms of the pre-existing plan absent the
acquisition or merger, and may only be made to individuals who were not
employees or directors of the Company or any subsidiary of the Company prior to
such acquisition or merger.  The Awards so granted may reflect the original
terms of the awards being assumed or substituted or converted for and need not
comply with other specific terms of the Plan, and may account for Shares
substituted for the securities covered by the original awards and the number of
shares subject to the original awards, as well as any exercise or purchase
prices applicable to the original awards, adjusted to account for differences in
stock prices in connection with the transaction.

 

(iii)          Any Shares that are issued or transferred by, or that are subject
to any Awards that are granted by, or become obligations of, the Company under
Sections 4(c)(i) or 4(c)(ii) of the Plan will not reduce the Shares available
for issuance or transfer under the Plan or otherwise count against the limits
described in Section 4(a)(i) of the Plan.  In addition, no Shares that are
issued or transferred by, or that are subject to any Awards that are granted by,
or become obligations of, the Company under Sections 4(c)(i) or 4(c)(ii) of the
Plan will be added to the aggregate limit described in Section 4(a)(i) of the
Plan.

 

(d)           Sources of Shares Deliverable Under Awards.  Any Shares delivered
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Shares or of treasury Shares.

 

(e)           Minimum Vesting Requirement. No Award will vest earlier than the
one (1) year anniversary of the Grant Date of such Award, subject to the other
provisions of the Plan, including the Committee’s ability to allow for
accelerated vesting in connection with a termination of employment or a Change
in Control. Notwithstanding the foregoing, Awards that result in the issuance of
an aggregate of up to five percent (5%) of the total number of Shares authorized
to be issued under the Plan may be granted to eligible persons under the Plan
without regard to such one (1) year minimum vesting requirement.

 

Section 5.          Eligibility.  Any employee of, or Consultant to, the Company
or any of its Affiliates (including, but not limited to, any prospective
employee), or non-employee director who is a member of the Board or the board of
directors of an Affiliate, shall be eligible to be selected as a Participant.

 

Section 6.          Stock Options.

 

(a)           Grant.  Subject to the terms of the Plan, the Committee shall have
sole authority to determine the Participants to whom Options shall be granted,
the number of Shares to be covered by each Option, the exercise price thereof
and the conditions and limitations applicable to the exercise of the Option. 
The Committee shall have the authority to grant Incentive Stock Options, or to
grant Non-Qualified Stock Options, or to grant both types of Options.  In the
case

 

10

--------------------------------------------------------------------------------


 

of Incentive Stock Options, the terms and conditions of such Awards shall be
subject to and comply with such rules as may be prescribed by Section 422 of the
Code and any regulations implementing such statute.  All Options when granted
under the Plan are intended to be Non-Qualified Stock Options, unless the
applicable Award Agreement expressly states that the Option is intended to be an
Incentive Stock Option.  If an Option is intended to be an Incentive Stock
Option, and if for any reason such Option (or any portion thereof) shall not
qualify as an Incentive Stock Option, then, to the extent of such
nonqualification, such Option (or portion thereof) shall be regarded as a
Non-Qualified Stock Option appropriately granted under the Plan; provided that
such Option (or portion thereof) otherwise complies with the Plan’s requirements
relating to Non-Qualified Stock Options.  No Option shall be exercisable more
than ten years from the date of grant.

 

(b)           Exercise Price.  The Committee shall establish the exercise price
at the time each Option is granted, which exercise price shall be set forth in
the applicable Award Agreement and which exercise price (except with respect to
Substitute Awards) shall not be less than the Fair Market Value per Share on the
date of grant.

 

(c)           Exercise.  Each Option shall be exercisable at such times and
subject to such terms and conditions as the Committee may, in its sole
discretion, specify in the applicable Award Agreement.  The Committee may impose
such conditions with respect to the exercise of Options, including, without
limitation, any relating to the application of federal or state securities laws,
as it may deem necessary or advisable.

 

(d)           Payment.

 

(i)            No Shares shall be delivered pursuant to any exercise of an
Option until payment in full of the aggregate exercise price therefor is
received by the Company.  Such payment may be made (A) in cash, or its
equivalent, or (B) in the discretion of the Committee and subject to such
rules as may be established by the Committee and applicable law, by exchanging
Shares owned by the Participant (which are not the subject of any pledge or
other security interest and which have been owned by such Participant for at
least six months), or (C) in the discretion of the Committee and subject to such
rules as may be established by the Committee and applicable law, through
delivery of irrevocable instructions to a broker to sell the Shares otherwise
deliverable upon the exercise of the Option and to deliver promptly to the
Company an amount equal to the aggregate exercise price, or (D) in the
discretion of the Committee and subject to such rules as may be established by
the Committee and applicable law, the Company’s withholding of Shares otherwise
issuable upon exercise of an Option pursuant to a “net exercise” arrangement (it
being understood that, solely for purposes of determining the number of treasury
shares held by the Company, the Shares so withheld will not be treated as issued
and acquired by the Company upon such exercise), or (E) by a combination of the
foregoing, or (F) by such other methods as may be approved by the Committee,
provided that the combined value of all cash and cash equivalents and the Fair
Market Value of any such Shares so tendered to the Company or withheld as of the
date of such tender or withholding is at least equal to such aggregate exercise
price.

 

11

--------------------------------------------------------------------------------


 

(ii)           Wherever in the Plan or any Award Agreement a Participant is
permitted to pay the exercise price of an Option or taxes relating to the
exercise of an Option by delivering Shares, the Participant may, subject to
procedures satisfactory to the Committee, satisfy such delivery requirement by
presenting proof of beneficial ownership of such Shares, in which case the
Company shall treat the Option as exercised without further payment and shall
withhold such number of Shares from the Shares acquired by the exercise of the
Option.

 

Section 7.          Stock Appreciation Rights.

 

(a)           Grant.  Subject to the provisions of the Plan, the Committee shall
have sole authority to determine the Participants to whom Stock Appreciation
Rights shall be granted, the number of Shares to be covered by each Stock
Appreciation Right Award, the grant price thereof and the conditions and
limitations applicable to the exercise thereof.  Stock Appreciation Rights may
be granted in tandem with another Award, in addition to another Award, or
freestanding and unrelated to another Award.  Stock Appreciation Rights granted
in tandem with or in addition to an Award may be granted either before, at the
same time as the Award or at a later time.  No Stock Appreciation Right shall be
exercisable more than ten years from the date of grant.

 

(b)           Exercise and Payment.  A Stock Appreciation Right shall entitle
the Participant to receive an amount equal to the excess of the Fair Market
Value of one Share on the date of exercise of the Stock Appreciation Right over
the grant price thereof (which grant price (except with respect to Substitute
Awards) shall not be less than the Fair Market Value on the date of grant).  The
Committee shall determine in its sole discretion and shall specify in the
applicable Award Agreement whether a Stock Appreciation Right shall be settled
in cash, Shares or a combination of cash and Shares.

 

Section 8.          Restricted Stock and Restricted Stock Units.

 

(a)           Grant.  Subject to the provisions of the Plan, the Committee shall
have sole authority to determine the Participants to whom Shares of Restricted
Stock and Restricted Stock Units shall be granted, the number of Shares of
Restricted Stock and/or the number of Restricted Stock Units to be granted to
each Participant, the duration of the period during which, and the conditions,
if any, under which, the Restricted Stock and Restricted Stock Units may be
forfeited to the Company, and the other terms and conditions of such Awards.

 

(b)           Transfer Restrictions.  Unless otherwise directed by the
Committee, (i) certificates issued in respect of Shares of Restricted Stock
shall be registered in the name of the Participant and deposited by such
Participant, together with a stock power endorsed in blank, with the Company, or
(ii) Shares of Restricted Stock shall be held at the Company’s transfer agent in
book entry form with appropriate restrictions relating to the transfer of such
Shares of Restricted Stock.  Upon the lapse of the restrictions applicable to
such Shares of Restricted Stock, the Company shall, as applicable, either
deliver such certificates to the Participant or the Participant’s legal
representative, or the transfer agent shall remove the restrictions relating to
the transfer of such Shares.  Shares of Restricted Stock and Restricted Stock
Units may not be sold, assigned, transferred, pledged or otherwise encumbered,
except as provided in the Plan or the applicable Award Agreement.

 

12

--------------------------------------------------------------------------------


 

(c)           Payment.  Each Restricted Stock Unit shall have a value equal to
the Fair Market Value of one Share.  Restricted Stock Units shall be paid in
cash, Shares, other securities or other property, as determined in the sole
discretion of the Committee and specified in the Award Agreement, upon or after
the lapse of the restrictions applicable thereto, or otherwise in accordance
with the applicable Award Agreement.  Dividends paid on any Shares of Restricted
Stock or dividend equivalents paid on any Restricted Stock Units shall be paid
directly to the Participant, withheld by the Company subject to vesting of the
Restricted Stock or Restricted Stock Units, as applicable, pursuant to the terms
of the applicable Award Agreement, or may be reinvested in additional Shares of
Restricted Stock or in additional Restricted Stock Units, as determined by the
Committee in its sole discretion and in each case subject to the provisions of
Section 16(b) herein.  Shares of Restricted Stock and Shares issued in respect
of Restricted Stock Units may be issued with or without other payments therefor
or such other consideration as may be determined by the Committee, consistent
with applicable law.

 

(d)           Terms and Conditions. The Committee may require or permit the
deferral of the receipt of Restricted Stock Units upon such terms as the
Committee deems appropriate and in accordance with Section 409A of the Code.

 

Section 9.          Performance Awards.

 

(a)           Grant.  The Committee shall have sole authority to determine the
Participants who shall receive a Performance Award, which shall consist of a
right which is (i) denominated in cash or Shares, (ii) valued, as determined by
the Committee and except as provided in Section 9(d) below, in accordance with
the achievement of such Performance Goals during such Performance Periods as the
Committee shall establish, and (iii) payable at such time and in such form as
the Committee shall determine.

 

(b)           Terms and Conditions.  Subject to the terms of the Plan and any
applicable Award Agreement, and except as provided in Section 9(d) below, the
Committee shall determine the Performance Goals to be achieved during any
Performance Period, the length of any Performance Period, the amount of any
Performance Award and the amount and kind of any payment or transfer to be made
pursuant to any Performance Award.  The Committee may require or permit the
deferral of the receipt of Performance Awards upon such terms as the Committee
deems appropriate and in accordance with Section 409A of the Code.

 

(c)           Payment of Performance Awards.  Performance Awards may be paid in
a lump sum or in installments following the close of the Performance Period as
set forth in the applicable Award Agreement.

 

(d)           Performance Awards Not Intended to Qualify Under Section 162(m).
The Committee may in its discretion grant a Performance Award to a Participant
that is not intended to qualify as “performance-based compensation” for purposes
of Section 162(m) of the Code. The Committee may establish performance goals and
targets, determine the extent to which such goals have been met and determine
the amount of such Awards, in each case, in its sole discretion.

 

13

--------------------------------------------------------------------------------


 

Section 10.       Other Stock-Based Awards.  The Committee shall have authority
to grant to Participants an Other Stock-Based Award, which shall consist of any
right which is (i) not an Award described in Sections 6 through 9 of the Plan,
and (ii) an Award of Shares or an Award denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as deemed
by the Committee to be consistent with the purposes of the Plan; provided that
any such rights must comply, to the extent deemed desirable by the Committee,
with Rule 16b-3 and applicable law.  Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine the terms and
conditions of any such Other Stock-Based Award, including, but not limited to,
the price, if any, at which securities may be purchased pursuant to any Other
Stock-Based Award granted under the Plan.

 

Section 11.       Performance Compensation Awards.

 

(a)           General.  The Committee shall have the authority, at the time of
grant of any Award described in Sections 6 through 10 of the Plan (other than
Options and Stock Appreciation Rights), to designate such Award as a Performance
Compensation Award in order to qualify such Award as “performance-based
compensation” under Section 162(m) of the Code.

 

(b)           Eligibility.  The Committee will, in its sole discretion,
designate within the first 90 days of a Performance Period which Participants
will be eligible to receive Performance Compensation Awards in respect of such
Performance Period.  Designation of a Participant eligible to receive an Award
hereunder for a Performance Period shall not in any manner entitle the
Participant to receive payment in respect of any Performance Compensation Award
for such Performance Period.  The determination as to whether or not such
Participant becomes entitled to payment in respect of any Performance
Compensation Award shall be decided solely in accordance with the provisions of
this Section 11.  Moreover, designation of a Participant eligible to receive an
Award hereunder for a particular Performance Period shall not require
designation of such Participant eligible to receive an Award hereunder in any
subsequent Performance Period, and designation of one person as a Participant
eligible to receive an Award hereunder shall not require designation of any
other person as a Participant eligible to receive an Award hereunder for such
period or any other period.

 

(c)           Discretion of the Committee with Respect to Performance
Compensation Awards.  With regard to a particular Performance Period, the
Committee shall have full discretion to select the length of such Performance
Period, the type(s) of Performance Compensation Awards to be issued, the
Performance Criteria that will be used to establish the Performance Goal(s), the
kind(s) and/or level(s) of the Performance Goals(s) that is/are to apply to the
Company and the Performance Formula, as applicable.  Within the first 90 days of
a Performance Period, the Committee shall, with regard to the Performance
Compensation Awards to be issued for such Performance Period, exercise its
discretion with respect to each of the matters enumerated in the immediately
preceding sentence of this Section 11(c) and record the same in writing.

 

(d)           Payment of Performance Compensation Awards.

 

(i)            Unless otherwise provided in the applicable Award Agreement, a
Participant must be employed by the Company on the last day of a Performance
Period to be eligible for payment in respect of a Performance Compensation Award
for such Performance Period.

 

14

--------------------------------------------------------------------------------


 

(ii)                                  Limitation.  A Participant shall be
eligible to receive payment in respect of a Performance Compensation Award only
to the extent that:  (1) the Performance Goals for such period are achieved; and
(2) the Performance Formula as applied against such Performance Goals determines
that all or some portion of such Participant’s Performance Award has been earned
for the Performance Period.

 

(iii)                               Certification.  Following the completion of
a Performance Period, the Committee shall review and certify in writing whether,
and to what extent, the Performance Goals for the Performance Period have been
achieved and, if so, calculate and certify in writing that amount of the
Performance Compensation Awards earned for the Performance Period based upon the
Performance Formula.  The Committee shall then determine the actual size of each
Participant’s Performance Compensation Award for the Performance Period and, in
so doing, may apply Negative Discretion, if and when it deems appropriate.

 

(iv)                              Negative Discretion.  In determining the final
payout of an individual Performance Compensation Award for a Performance Period,
the Committee may reduce or eliminate the amount of the Performance Compensation
Award earned under the Performance Formula in the Performance Period through the
use of Negative Discretion if, in its sole judgment, such reduction or
elimination is appropriate.

 

(v)                                 Timing of Award Payments.  The Awards
granted for a Performance Period shall be paid as provided for in any applicable
Award Agreement.

 

(e)                                  Maximum Award Payable.  Notwithstanding any
provision contained in the Plan to the contrary, the maximum Performance
Compensation Award payable to any one Participant under the Plan for a
Performance Period is (i) to the extent such Award is based on a number of
Shares (including Awards that may be settled in either cash or Shares), 450,000
Shares or (ii) to the extent such Award is designated to be paid only in cash
and is not based on a number of Shares, a maximum value at the date of grant
equal to $4,500,000.  If an Award is cancelled, then the cancelled Award shall
continue to be counted toward the applicable limitation in this paragraph to the
extent required by Section 162(m) of the Code.

 

Section 12.                      Amendment and Termination.

 

(a)                                 Amendments to the Plan.  The Board may
amend, alter, suspend, discontinue, or terminate the Plan or any portion thereof
at any time; provided that if an amendment to the Plan (i) would materially
increase the benefits accruing to Participants under the Plan, (ii) would
materially increase the number of securities which may be issued under the Plan,
or (iii) must otherwise be approved by the stockholders of the Company in order
to comply with applicable law or the rules of the principal national securities
exchange upon which the Shares are traded or quoted, such amendment will be
subject to stockholder approval and will not be effective unless and until such
approval has been obtained; and provided, further, that any such amendment,
alteration, suspension, discontinuance or termination that would materially
impair the rights of any Participant or any holder or beneficiary of any Award
previously granted shall not be effective without the written consent of the
affected Participant, holder or beneficiary.

 

15

--------------------------------------------------------------------------------


 

(b)                                 Amendments to Awards.  The Committee may
waive any conditions or rights under, amend any terms of, or alter, suspend,
discontinue, cancel or terminate, any Award theretofore granted, except in the
case of a Performance Compensation Award (other than in connection with the
Participant’s death or disability, or a Change in Control) where such action
would result in the loss of the otherwise available exemption of the Performance
Compensation Award under Section 162(m) of the Code (in such case, the Committee
will not make any modification of the Performance Criteria/Goals with respect to
such Performance Compensation Award); provided that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
materially impair the rights of any Participant or any holder or beneficiary of
any Award previously granted shall not be effective without the written consent
of the affected Participant, holder or beneficiary.

 

(c)                                  Adjustment of Awards Upon the Occurrence of
Certain Unusual or Nonrecurring Events.  The Committee is hereby authorized to
make equitable adjustments in the terms and conditions of, and the criteria
included in, all outstanding Awards in recognition of unusual or nonrecurring
events, or infrequently occurring events as described in the Accounting
Standards Codification Topic 225, as the same may be amended or superseded from
time to time,  (including, without limitation, the events described in
Section 4(b) hereof) affecting the Company, any Affiliate, or the financial
statements of the Company or any Affiliate, or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan.

 

(d)                                 Repricing.  Except in connection with a
corporate transaction or event described in Section 4(b) hereof, the terms of
outstanding Awards may not be amended to reduce the exercise price of Options or
the grant price of Stock Appreciation Rights, or to cancel Options or Stock
Appreciation Rights in exchange for cash, other Awards or Options or Stock
Appreciation Rights with an exercise price or grant price, as applicable, that
is less than the exercise price of the original Options or grant price of the
original Stock Appreciation Rights, as applicable, or when the exercise price or
grant price exceeds the fair market value of a Share on the date of such
exchange, in each case, without stockholder approval.  This Section 12(d) is
intended to prohibit the repricing of “underwater” Options and Stock
Appreciation Rights and will not be construed to prohibit the adjustments
provided for in Section 4(b) of the Plan.

 

Section 13.                      Change in Control.

 

In the event of a Change in Control, unless otherwise determined by the
Committee in a written resolution at the date of grant or set forth in an
applicable Award Agreement, or as provided in an individual severance or
employment agreement to which a Participant is a party, the following
acceleration, exercisability and valuation provisions will apply:

 

(a)                                 Upon a Change in Control, each
then-outstanding Option and Stock Appreciation Right will become fully vested
and exercisable, and the restrictions applicable to each outstanding Restricted
Stock Award, Restricted Stock Unit Award, Performance Award or Other

 

16

--------------------------------------------------------------------------------


 

Stock-Based Award will lapse, and each Award will be fully vested, except to the
extent that an award meeting the requirements of Section 13(b) hereof (a
“Replacement Award”) is provided to the Participant holding such Award in
accordance with Section 13(b) hereof to replace or adjust such outstanding Award
(a “Replaced Award”). Any applicable Performance Goals deemed to have been
achieved will be deemed to have been earned as of the date of the Change in
Control based on the greater of (A) the actual level of achievement of all
relevant performance criteria against the applicable “target” level(s) measured
as of the date of the Change in Control, or (B) the deemed achievement of all
relevant performance criteria at the applicable “target” level(s) measured as of
the date of the Change in Control, with a pro rata payout based on the number of
days within the applicable Performance Period that has elapsed before the Change
in Control, as determined by the Committee, and, in each such case, all other
applicable vesting criteria and other terms and conditions of the Award will be
deemed to have been satisfied. The Committee, acting in its sole discretion
without the consent or approval of any holder, may, in its sole discretion,
effect the redemption, in whole or in part, of outstanding Awards by requiring
the mandatory surrender to the Company by selected holders of some or all of the
outstanding Awards held by such holders (irrespective of whether such Awards are
then vested or exercisable) as of a date specified by the Committee, in which
event the Committee shall thereupon cancel such Awards and pay to each holder an
amount of cash or other consideration per Award (other than a dividend
equivalent or cash award, which the Committee may separately require to be
surrendered in exchange for cash or other consideration determined by the
Committee in its discretion) equal to the Change in Control Price, less the
exercise price per share with respect to an Option and less the grant price with
respect to a Stock Appreciation Right, as applicable to such Awards; provided,
however, that to the extent the exercise price per share of an Option or the
grant price of a Stock Appreciation Right exceeds the Change in Control Price,
such Award shall be cancelled for no consideration.

 

(b)                                 An award meets the conditions of this
Section 13(b) (and hence qualifies as a Replacement Award) if (i) it is of the
same type (e.g., stock option for Option, restricted stock for Restricted Stock,
restricted stock unit for Restricted Stock Unit, etc.) as the Replaced Award,
(ii) it has a value at least equal to the value of the Replaced Award, (iii) it
relates to publicly traded equity securities of the Company or its successor in
the Change in Control or another entity that is affiliated with the Company or
its successor following the Change in Control, (iv) if the Participant holding
the Replaced Award is subject to U.S. federal income tax under the Code, the tax
consequences to such Participant under the Code of the Replacement Award are not
less favorable to such Participant than the tax consequences of the Replaced
Award, and (v) its other terms and conditions are not less favorable to the
Participant holding the Replacement Award than the terms and conditions of the
Replaced Award (including, but not limited to, the provisions that would apply
in the event of a subsequent Change in Control).  Without limiting the
generality of the foregoing, the Replacement Award may take the form of a
continuation of the Replaced Award if the requirements of the preceding sentence
are satisfied.  The determination of whether the conditions of this
Section 13(b) are satisfied will be made by the Committee, as constituted
immediately before the Change in Control, in its sole discretion (taking into
account the requirements of Treasury Regulation 1.409A-3(i)(5)(iv)(B) and
compliance of the Replaced Award or Replacement Award with Section 409A of the
Code).  Without limiting the generality of the foregoing, the Committee may
determine the value of Awards and Replacement Awards that are stock options by
reference to either their intrinsic value or their fair value.

 

17

--------------------------------------------------------------------------------


 

(c)                                  Upon the Involuntary Termination, during
the period of two years immediately following a Change in Control, of a
Participant holding Replacement Awards, (i) all Replacement Awards held by the
Participant will become fully vested and, if applicable, exercisable and free of
restrictions (with any applicable performance goals deemed to have been achieved
at a target level as of the date of such vesting), and (ii) all Options and
Stock Appreciation Rights held by the Participant immediately before such
termination of employment that the Participant also held as of the date of the
Change in Control and all stock options and stock appreciation rights that
constitute Replacement Awards will remain exercisable for a period of 90 days
following such Involuntary Termination or until the expiration of the stated
term of such stock option or stock appreciation right, whichever period is
shorter (provided, however, that, if the applicable Award Agreement provides for
a longer period of exercisability, that provision will control).

 

(d)                                 Notwithstanding anything in the Plan or any
Award Agreement to the contrary, to the extent that any provision of the Plan or
an applicable Award Agreement would cause a payment of deferred compensation
that is subject to Section 409A of the Code to be made upon the occurrence of
(i) a Change in Control, then such payment shall not be made unless such Change
in Control also constitutes a “change in control event” within the meaning of
Section 409A of the Code and the regulatory guidance promulgated thereunder or
(ii) a termination of employment or service, then such payment shall not be made
unless such termination of employment or service also constitutes a “separation
from service” within the meaning of Section 409A of the Code and the regulatory
guidance promulgated thereunder.  Any payment that would have been made except
for the application of the preceding sentence shall be made in accordance with
the payment schedule that would have applied in the absence of a Change in
Control or termination of employment or service, but disregarding any future
service or performance requirements.

 

Section 14.                      Non-U.S. Participants.  In order to facilitate
the granting of any Award or combination of Awards under the Plan, the Committee
may provide for such special terms for awards to Participants who are foreign
nationals or who are employed by the Company or any subsidiary of the Company
outside of the United States of America or who provide services to the Company
under an agreement with a foreign nation or agency, as the Committee may
consider necessary or appropriate to accommodate differences in local law, tax
policy or custom.  Moreover, the Committee may approve such supplements to or
amendments, restatements or alternative versions of the Plan (including, without
limitation, sub-plans) as it may consider necessary or appropriate for such
purposes, without thereby affecting the terms of the Plan as in effect for any
other purpose, and the Secretary or other appropriate officer of the Company may
certify any such document as having been approved and adopted in the same manner
as the Plan.  No such special terms, supplements, amendments or restatements,
however, will include any provisions that are inconsistent with the terms of the
Plan as then in effect unless the Plan could have been amended to eliminate such
inconsistency without further approval by the stockholders of the Company.

 

Section 15.                      Detrimental Activity and Recapture Provisions. 
Any Award Agreement may provide for the cancellation or forfeiture of an Award
or the forfeiture and repayment to the Company of any gain related to an Award,
or other provisions intended to have a similar effect, upon such terms and
conditions as may be determined by the Committee from time to time,

 

18

--------------------------------------------------------------------------------


 

including, without limitation, in the event that a Participant, during
employment or other service with the Company or an Affiliate, shall engage in
activity detrimental to the business of the Company.  In addition,
notwithstanding anything in the Plan to the contrary, any Award Agreement may
also provide for the cancellation or forfeiture of an Award or the forfeiture
and repayment to the Company of any gain related to an Award, or other
provisions intended to have a similar effect, upon such terms and conditions as
may be required by the Committee or under Section 10D of the Exchange Act and
any applicable rules or regulations promulgated by the SEC or any national
securities exchange or national securities association on which the Shares may
be traded.

 

Section 16.                      General Provisions.

 

(a)                                 Nontransferability.

 

(i)                                     Each Award, and each right under any
Award, shall be exercisable only by the Participant during the Participant’s
lifetime, or, if permissible under applicable law, by the Participant’s legal
guardian or representative.

 

(ii)                                  No Award may be sold, assigned, alienated,
pledged, attached or otherwise transferred or encumbered by a Participant
otherwise than by will or by the laws of descent and distribution, and any such
purported sale, assignment, alienation, pledge, attachment, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary shall not constitute a
sale, assignment, alienation, pledge, attachment, transfer or encumbrance.  In
no event may any Award granted under the Plan be transferred for value.

 

(iii)                               Notwithstanding the foregoing, at the
discretion of the Committee, an Award may be transferred by a Participant solely
to the Participant’s spouse, siblings, parents, children and grandchildren or
trusts for the benefit of such persons or partnerships, corporations, limited
liability companies or other entities owned solely by such persons, including,
but not limited to, trusts for such persons, subject to any restriction included
in the applicable Award Agreement.

 

(b)                                 Dividends and Dividend Equivalents.  In the
sole discretion of the Committee, an Award (other than Options or Stock
Appreciation Rights), whether made as an Other Stock-Based Award or as an Award
granted pursuant to Sections 6 through 9 hereof, may provide the Participant
with dividends or dividend equivalents, payable in cash, Shares, other
securities or other property on a current or deferred basis; provided, that in
the case of Awards with respect to which any applicable Performance
Criteria/Goals have not been achieved or other vesting criteria have not been
met, dividends and dividend equivalents may be paid only on a deferred basis, to
the extent the underlying Award vests.

 

(c)                                  No Rights to Awards.  No Participant or
other Person shall have any claim to be granted any Award, and there is no
obligation for uniformity of treatment of Participants, Awards, or holders or
beneficiaries of Awards.  The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant (whether or not such Participants are similarly
situated).

 

19

--------------------------------------------------------------------------------


 

(d)                                 Share Certificates.  Shares or other
securities of the Company or any Affiliate delivered under the Plan pursuant to
any Award or the exercise thereof shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the SEC, any stock exchange upon
which such Shares or other securities are then listed, and any applicable
Federal or state laws, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.

 

(e)                                  Withholding.

 

(i)                                     A Participant may be required to pay to
the Company or any Affiliate, and, subject to Section 409A of the Code, the
Company or any Affiliate shall have the right and is hereby authorized to
withhold from any Award, from any payment due or transfer made under any Award
or under the Plan or from any compensation or other amount owing to a
Participant the amount (in cash, Shares, other securities, other Awards or other
property) of any applicable withholding taxes in respect of an Award, its
exercise, or any payment or transfer under an Award or under the Plan, and to
take such other action(s) as may be necessary in the opinion of the Company to
satisfy all obligations for the payment of such taxes. This authority shall
include the authority to withhold or receive Shares or other property and to
make cash payments in respect thereof in satisfaction of the federal, state,
foreign and/or local tax withholding obligations, including payroll tax
withholding, with respect to a Participant in amounts up to the maximum
allowable rate in the Participant’s relevant tax jurisdiction, as determined in
the sole discretion of the Committee and pursuant to procedures established by
the Committee and to the extent permitted by applicable accounting rules.

 

(ii)                                  Without limiting the generality of
clause (i) above, in the discretion of the Committee and subject to such
rules as it may adopt (including, without limitation, any as may be required to
satisfy applicable tax and/or non-tax regulatory requirements), a Participant
may satisfy, in whole or in part, the foregoing withholding liability by
delivery of Shares owned by the Participant (which are not subject to any pledge
or other security interest and which have been owned by the Participant for at
least six months) with a Fair Market Value equal to such withholding liability
or by having the Company withhold from the number of Shares otherwise issuable
pursuant to the exercise of the Option (or the settlement of such Award in
Shares) a number of Shares with a Fair Market Value equal to such withholding
liability.

 

(f)                                   Award Agreements.  Each Award hereunder
shall be evidenced by an Award Agreement, which shall be delivered to the
Participant and shall specify the terms and conditions of the Award and any
rules applicable thereto, including, but not limited to, the effect on such
Award of the death, disability or termination of employment or service of a
Participant and the effect, if any, of such other events as may be determined by
the Committee.  Unless otherwise stipulated in an Award Agreement upon a
Participant’s termination of employment as a result of death or Disability each
then-outstanding Option and Stock Appreciation Right shall become vested and
exercisable on a pro rata basis based on the number of full months completed
during the vesting period up through the date of termination divided by the
total number of months in the applicable vesting period and the restrictions
applicable to each outstanding Restricted Stock

 

20

--------------------------------------------------------------------------------


 

Award, Restricted Stock Unit Award, Performance Award or Other Stock-Based Award
will lapse on a pro rata basis based on the number of full months completed
during the vesting or performance period up through the date of termination
divided by the total number of months in the applicable vesting or performance
period (with any applicable Performance Goals deemed to have been achieved at a
target level as of the date of such vesting). All vested Options and Stock
Appreciation Rights will remain exercisable for a period of 90 days following
any such termination or until the expiration of the stated term of such Option
or Stock Appreciation Right, whichever period is shorter (provided, however,
that if the applicable Award Agreement provides for a longer period of
exercisability, that provision will control).

 

(g)                                  No Limit on Other Compensation
Arrangements.  Nothing contained in the Plan shall prevent the Company or any
Affiliate from adopting or continuing in effect other compensation arrangements,
which may, but need not, provide for the grant of options, restricted stock,
restricted stock units, Shares and other types of Awards provided for hereunder
(subject to stockholder approval if such approval is required), and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

(h)                                 No Right to Employment.  The grant of an
Award shall not be construed as giving a Participant the right to be retained in
the employ of, or in any consulting or other service relationship to, or as a
director on the Board or board of directors, as applicable, of the Company or
any Affiliate.  Further, the Company or an Affiliate may at any time dismiss a
Participant from employment or discontinue any consulting or other service
relationship, free from any liability or any claim under the Plan or any Award
Agreement, unless otherwise expressly provided in any applicable Award Agreement
or any applicable employment or other service contract or agreement.

 

(i)                                     No Rights as Stockholder.  Subject to
the provisions of the applicable Award, no Participant or holder or beneficiary
of any Award shall have any rights as a stockholder with respect to any Shares
to be distributed under the Plan until he or she has become the holder of such
Shares.  Notwithstanding the foregoing, in connection with each grant of
Restricted Stock hereunder, the applicable Award shall specify if and to what
extent the Participant shall be entitled to the rights of a stockholder in
respect of such Restricted Stock.

 

(j)                                    Governing Law.  The validity,
construction, and effect of the Plan and any rules and regulations relating to
the Plan and any Award Agreement shall be determined in accordance with the laws
of the State of Delaware, applied without giving effect to its conflict of laws
principles.

 

(k)                                 Severability.  If any provision of the Plan
or any Award is or becomes or is deemed to be invalid, illegal, or unenforceable
in any jurisdiction or as to any Person or Award, or would disqualify the Plan
or any Award under any law deemed applicable by the Committee, such provision
shall be construed or deemed amended to conform to the applicable laws, or if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, Person or Award and the
remainder of the Plan and any such Award shall remain in full force and effect.

 

21

--------------------------------------------------------------------------------


 

(l)                                     Other Laws.  The Committee may refuse to
issue or transfer any Shares or other consideration under an Award if, acting in
its sole discretion, it determines that the issuance or transfer of such Shares
or such other consideration might violate any applicable law or regulation or
entitle the Company to recover the same under Section 16(b) of the Exchange Act,
and any payment tendered to the Company by a Participant, other holder or
beneficiary in connection with the exercise of such Award shall be promptly
refunded to the relevant Participant, holder or beneficiary.  Without limiting
the generality of the foregoing, no Award granted hereunder shall be construed
as an offer to sell securities of the Company, and no such offer shall be
outstanding, unless and until the Committee in its sole discretion has
determined that any such offer, if made, would be in compliance with the
requirements of all applicable securities laws.

 

(m)                             No Trust or Fund Created.  Neither the Plan nor
any Award shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or any Affiliate and a
Participant or any other Person.  To the extent that any Person acquires a right
to receive payments from the Company or any Affiliate pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company or such Affiliate.

 

(n)                                 No Fractional Shares.  No fractional Shares
shall be issued or delivered pursuant to the Plan or any Award, and the
Committee shall determine whether cash, other securities, or other property
shall be paid or transferred in lieu of any fractional Shares or whether such
fractional Shares or any rights thereto shall be canceled, terminated, or
otherwise eliminated.

 

(o)                                 Deferrals.  In the event the Committee
permits a Participant to defer any Award payable in the form of cash, all such
elective deferrals shall be accomplished by the delivery of a written,
irrevocable election by the Participant on a form provided by the Company.  All
deferrals shall be made in accordance with administrative guidelines established
by the Committee to ensure that such deferrals comply with all applicable
requirements of Section 409A of the Code.

 

(p)                                 Headings.  Headings are given to the
Sections and subsections of the Plan solely as a convenience to facilitate
reference.  Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of the Plan or any provision thereof.

 

Section 17.                      Compliance with Section 409A of the Code.

 

(a)                                 It is intended that the Plan and any Awards
granted hereunder are exempt from or comply with the provisions of Section 409A
of the Code, so that the income inclusion provisions of Section 409A(a)(1) of
the Code do not apply to the Participants.  The Plan and any Awards granted
hereunder shall be administered in a manner consistent with this intent.  Any
reference in the Plan to Section 409A of the Code will also include any
regulations or any other formal guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service.

 

(b)                                 Neither a Participant nor any of a
Participant’s creditors or beneficiaries shall have the right to subject any
deferred compensation (within the meaning of Section 409A of Code) payable under
the Plan and Awards granted hereunder to any anticipation, alienation, sale,

 

22

--------------------------------------------------------------------------------


 

transfer, assignment, pledge, encumbrance, attachment or garnishment.  Except as
permitted under Section 409A of the Code, any deferred compensation (within the
meaning of Section 409A of the Code) payable to a Participant or for a
Participant’s benefit under the Plan and Awards granted hereunder may not be
reduced by, or offset against, any amount owing by a Participant to the Company
or any of its Affiliates.

 

(c)                                  If, at the time of a Participant’s
separation from service (within the meaning of Section 409A of the Code),
(i) the Participant shall be a specified employee (within the meaning of
Section 409A of the Code and using the identification methodology selected by
the Company from time to time) and (ii) the Company shall make a good faith
determination that an amount payable hereunder constitutes deferred compensation
(within the meaning of Section 409A of the Code) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in
Section 409A of the Code in order to avoid taxes or penalties under Section 409A
of the Code, then the Company shall not pay such amount on the otherwise
scheduled payment date but shall instead pay it, with interest at an interest
rate determined in the sole discretion of the Committee, on the earlier of the
first business day of the seventh month or death.

 

(d)                                 To the extent that the Plan and/or Awards
granted hereunder are subject to Section 409A of the Code, the Committee may, in
its sole discretion and without a Participant’s prior consent, amend the Plan
and/or Award, adopt policies and procedures, or take any other actions
(including amendments, policies, procedures and actions with retroactive effect)
as are necessary or appropriate to (i) exempt the Plan and/or any Award from the
application of Section 409A of the Code, (ii) preserve the intended tax
treatment of any such Award, or (iii) comply with the requirements of
Section 409A of the Code, including, without limitation, any regulations or
other guidance that may be issued after the date of the grant.  In any case, a
Participant shall be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on a Participant or for a Participant’s
account in connection with the Plan and Awards granted hereunder (including, but
not limited to, any taxes and penalties under Section 409A of the Code), and
neither the Company nor any of its Affiliates shall have any obligation to
indemnify or otherwise hold a Participant harmless from any or all of such taxes
or penalties.

 

Section 18.                      Term of the Plan.

 

(a)                                 Effective Date.  The Plan shall be effective
as of February 27, 2017, which was the date of its approval by the Board (the
“Effective Date”), subject to approval of the Plan by the stockholders of the
Company (with such approval of stockholders being a condition to the right of
each Participant to receive any Awards or benefits hereunder).  Any Awards
granted under the Plan prior to such approval of stockholders shall be effective
as of the date of grant (unless, with respect to any Award, the Committee
specifies otherwise at the time of grant), but no such Award may be exercised or
settled, and no restrictions relating to any Award may lapse, prior to such
stockholder approval, and if stockholders fail to approve the Plan as specified
hereunder, any such Award shall be canceled.

 

(b)                                 Expiration Date.  No Award will be granted
under the Plan more than ten years after the Effective Date, but all Awards
granted on or prior to such date will continue in effect thereafter subject to
the terms thereof and of the Plan.

 

23

--------------------------------------------------------------------------------